Citation Nr: 0534961	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  97-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
adjustment disorder with mixed anxiety and depressed mood.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978 and from July 1980 to July 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  After the Board remanded the claim for service 
connection for adjustment disorder with mixed anxiety and 
depressed mood for further development, the RO granted 
service connection for this disability in March 1999 and 
assigned a 30 percent rating.  After the veteran disagreed 
with the assigned rating, the Board in November 1999 again 
remanded the claim for further development.

After the case returned to the Board and the Board denied the 
claim, United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's decision and remanded the 
claim.  Then, after additional development took place, the 
Board in March 2003 again denied the claim and the Court in 
February 2005 again vacated and remanded the Board's 
decision.

In accordance with the Court's February 2005 Order, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2002, the veteran underwent a VA examination as 
to the severity of his psychiatric disorder.  In her 
examination report, the VA examiner discussed electronic 
medical records pertaining to the veteran since December 1999 
from the Memphis, Tennessee VA Medical Center (VAMC).  In the 
February 2004 Brief of the Appellant before the Court, the 
veteran's attorney noted references to VA mental health 
clinic treatment in 1999, 2000, and 2002, especially 
treatment records from July 2002 (Brief for Appellant, at 
12).  In the Brief for Appellee, VA's General Counsel argued 
in response that the Board did have access to these records 
because the examiner who performed the examination had the 
treatment records, was able to comment on them, and 
transcribed them, which allowed the Board to have the benefit 
of reviewing them (Brief for Appellee, at 10).  In its 
February 2005 Order, the Court accepted the appellant's 
argument on this issue, and wrote that, once the Board was 
placed on notice of VA records potentially determinative of 
the veteran's claim, it "was required to remand the appeal 
in order to obtain them pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992)."  Court Order, at 3 (February 4, 2005).  
The Court also noted the September 2002 VA examination 
report's reference to records pertaining to the veteran's 
employment history that, if available, must be obtained by 
VA.  Id. at 3.  The Court had also indicated that the Board 
failed to provide an adequate statement of reasons or bases 
for its conclusion that the veteran was not entitled to a 
rating higher than 30 percent for his psychiatric disorder.  
Id. at 3.  In accordance with these findings, the Board must 
again remand the claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all VA treatment 
records relating to the veteran's 
psychiatric disorder, including its 
impact on his employment, that have not 
yet been associated with the claims file, 
including, but not limited to, the 
records of the Memphis, Tennessee VAMC 
referred to in the September 2002 VA 
examination report, the February 2004 
Brief for the Appellant cited above, and 
the Court's February 2005 Order.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

2.  Thereafter, if review of those 
records reveals evidence significantly 
different from what is on file, a VA 
psychiatric examination should be 
scheduled.  If an exam is conducted, all 
indicated tests should be accomplished 
and all findings reported in detail.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.

3.  Then, review the additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories, and 
consistent with the Court's discussion in 
its February 2005 Order of the 
deficiencies in the Board's March 2003 
statement of its reasons or bases for its 
conclusion that the veteran as not 
entitled to an initial rating higher than 
30 percent for his psychiatric disorder.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

